Citation Nr: 1511246	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-33 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affair Regional Office in Detroit, Michigan (RO).

On January 29, 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than level II auditory acuity in the right ear, and level IV for the left ear.  The Veteran has reported difficulty hearing conversational speech and the television.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.7, 4.10, 4.85, 4.87, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated May 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to VA's duty to assist in the development of the claim, the VA has made reasonable efforts to obtain relevant records and evidence, including the Veteran's service treatment records (STRs), and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Additionally, the Veteran was afforded a VA audiological evaluation to determine the severity of his hearing disability.  The Board finds the evaluation to be adequate for rating purposes as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded any opinions in the medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has objected to the adequacy of the March 2012 evaluation conducted during this appeal.  Therefore, the Veteran has been afforded an adequate evaluation on the issue decided herein.

The duty to assist extends to officials who preside over hearings.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. section 3.103(c)(2) requires the official who conducts a hearing to fulfill two duties: (1) fully explain the issues, and (2) suggest the submission of evidence that may have been overlooked.  Here, during the January 29, 2014 Board hearing, the presiding VLJ asked questions pertaining to the criteria necessary for establishing the claim, including regarding specific evidence that may help substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and any error in notice provided during the hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II. Legal Criteria and Analysis

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran was assigned an initial disability rating of 0 percent for his bilateral hearing loss.  The Veteran's hearing loss has been rated under Diagnostic Code 6100.  

For hearing impairment disabilities, ratings are derived strictly by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 hertz.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  The Board notes that exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  However, the evidence of record in this case does not demonstrate any "exceptional" pattern as designated by VA regulations, nor has there been any allegation of such.

As the Veteran is already service connected for bilateral hearing loss, he is seeking a compensable rating.  The Board reviewed the results of the audiology examinations and the application of those results with the numeric tables.  The claims file contained 2 audiological evaluations; one from a private audiologist, Oakland Audiology, and one from the Detroit VAMC.

In November 2011, the Veteran received an audiological evaluation from Oakland Audiology.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
60
65
70
LEFT
35
40
65
65
70

Audiometric findings indicated a bilateral mild sloping to severe sensorineural hearing loss, slightly worse in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 72 percent in the left ear.  However, the report did not indicate which speech discrimination test was utilized.  As VA regulations require consistent application of testing methods, the Maryland CNC speech discrimination word list is the authorized word list to measure speech discrimination.  38 C.F.R. § 4.85(a).  Therefore, the results from the speech discrimination test used by Oakland Audiology are not valid for VA purposes.  

In March 2012, the Veteran was afforded a VA audiological evaluation.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
60
70
LEFT
35
35
60
60
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear, utilizing the Maryland CNC word list.

Audiological findings included: for acoustic emittance, both ears were normal; ipsilateral acoustic reflexes were abnormal for both ears; and contralateral acoustic reflexes were abnormal for both ears.  The diagnosis was bilateral sensorineural hearing loss.

At the March 2012 VA audiology examination, the Veteran's puretone threshold average for the right ear was 56.25 decibels, and his speech discrimination score was 84 percent.  Puretone threshold average for the left ear was 55 decibels, and speech discrimination score was 80 percent.  This results in a numerical designation of II in the right ear, and IV in the left ear.  After assigning numerical designations, application of Table VII results in a disability evaluation of 0 percent.  The Board notes that even applying the audiological values from the Oakland evaluation (excluding word recognition scores), the result would be the same.  

At his hearing in January 2014, the Veteran testified that he has a severe case of tinnitus.  It was his contention that tinnitus was causing his hearing to be worse than the zero percent it is rated at because the noise stopped him from actually understanding and hearing.  He stated that because of it, he must have the television turned up louder and does not participate in general conversations.  The Veteran is competent to testify to the hearing difficulties he is experiencing due to his hearing loss and tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board also notes that the Veteran currently is service-connected for tinnitus with a maximum disability rating of 10 percent.

While the Board is sympathetic to the Veteran's claim, the evaluation of disability ratings for hearing loss are set by regulation.  As the numeric tables VI and VII for evaluating hearing loss have been accurately applied to the results of the VA audiological evaluation discussed above, a claim for an increased rating is not warranted at this time.  There is no benefit of the doubt to be applied in this case. Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Should the Veteran experience further hearing loss, he is encouraged to again obtain an audiological evaluation and resubmit his claim at that time.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims ("Court") held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 2012 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran's reported difficulty hearing in his daily life, and trouble with the clarity and volume of words, causing him to not participate in conversations as often. 

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  Due to the foregoing information, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty understanding conversations, which is associated with the service-connected bilateral hearing loss.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of both his hearing and tinnitus, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.





	(CONTINUED ON NEXT PAGE)


REMAND

The Board finds that further development of the claim is required before a decision can be made with respect to the Veteran's service-connection claim for PTSD.

The Veteran was afforded an initial PTSD evaluation in June 2011.  At that time, he testified to combat and combat-related shrapnel wounds.  Based on his review and the Veteran's test responses, however, the examiner did not provide a diagnosis of PTSD.  During his hearing testimony, the Veteran testified to a number of combat circumstances which he did not discuss with the VA examiner during his initial PTSD evaluation.  He indicated significant discomfort discussing his PTSD or other psychiatric symptoms with the individual examiner based on the perception that the examiner did not understand the military or military terms, and that he would not discuss any impressions with the Veteran.  The Veteran also stated he had not expected to be seen that day for a PTSD evaluation and was caught off guard.  He requested to be evaluated by another examiner.

The Veteran arrived in Vietnam in July 1967.  He was a patient on the USS Sanctuary beginning in late October 1967, and then transferred to the hospital in Guam in December 1967.  He returned to Vietnam in late February 1968 and departed in August 1968.  From July 1967 to December 1967 he was assigned as a rifleman to Company H, 2nd Battalion of the 7th Marines, 1st Marine Division.  After he returned to Vietnam, he was initially assigned as a rifleman to Company E, 2nd Battalion of the 7th Marines, 1st Marine Division, but he was then transferred to Company E, 2nd Battalion of the 7th Marines, Battalion Landing Team in June 1968.  He described various combat activities throughout his service, and his personnel records show his participation in various operations, so it is necessary that unit records be obtained.  

At his hearing, the Veteran raised the death of a soldier with the last name beginning with G who was from a specific state (not herein identified to protect privacy).  The virtual Vietnam Wall does show an individual with that last name from that state who was assigned to Company E, 2nd Battalion of the 7th Marines, 1st Marine Division.  

The Veteran also testified that he has received some mental health counseling in the past at the Vet Center in Pontiac.  No specific dates were provided and other than his recent VA examinations, no treatment records are contained in the Veteran's claims file.

Finally, the Veteran's representative indicated that the Veteran's DD 214 did not reflect his time in combat, and was attempting to get a corrected DD 214.  If he does receive any corrections, he should promptly forward that information to VA. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate agency the following unit records:
* July 1967 to December 1967, Company H, 2nd Battalion of the 7th Marines, 1st Marine Division.  
* March 1968 to June 1968, Company E, 2nd Battalion of the 7th Marines, 1st Marine Division. 
* June 1968 to August 1968, Company E, 2nd Battalion of the 7th Marines, Battalion Landing Team in June 1968.  

2.  Request from the appropriate agency information as to the circumstances of the death of G in July 1968 (see hearing transcript, page 11, for name), who was assigned to Company E, 2nd Battalion of the 7th Marines, 1st Marine Division.  

3.  Obtain all records from the Pontiac Vet Center and associate them with the claims file.

4.  Only after obtaining as much of the above evidence is available, then schedule the Veteran for another PTSD examination.  The examiner should consider the Veteran's entire claims file, including any evidence of combat in service as well as hearing testimony dated January 29, 2014, and provide an opinion as to whether the Veteran meets the criteria for diagnosing PTSD as a result of his service.

5.  When development has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded appropriate time within which to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


